Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/21 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 06/22/21. Claims 1-54 are currently pending in the application, with claims 6-7, 10-23, and 30-54 having being withdrawn.  Accordingly, claims 1-5, 8-9, and 24-29 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to the 103(a) rejection over Reidenberg in view of Farrington and Lee have been fully considered.  Applicant argues that C. Auris infections that are within the blood of the patients and fails to teach delivery of taurolidine parenterally in an amount effective to treat C. Auris.  Additionally, Applicant argues that Farrington does not cure the deficiencies as Farrington teaches that parenteral administration should be switched to the oral route whenever possible once the patient has improved clinically. Consequently, applicant argues that Farrington teaches switching away from parenteral therapy based on the aforementioned recitation and therefore one skilled in the art would not be motivated by Farrington to administer taurolidine via parenteral administration.  

	Such arguments are however not found persuasive as the examiner maintains that Reidenberg in view of Farrington and Lee does indeed render obvious applicant’s invention.  Specifically, Reidenberg demonstrated that the use of taurolidine led to inhibition of C. Auris.  Indeed, Reidenberg did not explicitly teach parenteral administration to the blood of a patient in need thereof. The examiner however contends that parenteral administration to the blood (i.e. systemic administration) is obvious because Farrington teaches the state of the art.  Contrary to Applicant’s arguments, Farrington teaches that parenteral therapy which includes i.m. or i.v. administration is the preferred therapy for serious infections because high therapeutic concentrations are achieved rapidly and reliably (see Farrington, paragraph 1).  Farrington further teaches that i.v. therapy (i.e. a type of parenteral administration) is usually restricted to hospital patients wherein continuation of parenteral therapy of certain infections is needed (see paragraph 2).  Farrington however teaches that because of the costs and increased but only after the patient has improved clinically (See paragraph 1).  However, Farrington also teaches that switching to oral therapy is only suitable when the patient’s clinical state is stable, oral therapy is not suitable for such patients, and the infection is amenable to once-daily administration of suitable antibiotic.  Thus, contrary to applicant’s arguments, Farrington does not teach away but rather invite reduction in cost only if antibiotics that are used are well absorbed orally.
In fact, the use of anti-microbial as nanoparticles for parenteral delivery is further echoed by Salouti et al. who teach that various advantages of using nanoantibiotics exist since they can be better targeted for drug delivery and thus can overcome solubility and/or stability issues (see Section 5.1).  Additionally, Salouti et al. further teach that nanoparticles of antibiotics can be used for several routes of administration including parenteral administration (see Salouti, Section 5.1).  
Consequently, the examiner maintains that in light of the teachings of the prior art Farrington, and given that Salouti et al. teach that nanoantibiotics can be administered parenterally, one skilled in the art would have indeed found it obvious to administer taurolidine as a nanoparticle parenterally given that Salouti and Farrington teach that parenteral administration of anti-microbials is known in the art and can be provided per Farrington for therapy of serious infections.  

As for applicant’s argument that Lee is directed to improving oral bioavailability of poorly soluble drugs whereas the instant invention comprising nanoparticles is designed for parenteral administration to prevent dissolution of taurolidine in the vicinity of the C. auris pathogen so that taurolidine can effectively treat the C. auris pathogen, the examiner again disagrees with applicant as the examiner maintains that while Lee may have provided an example on the use of PLA nanoparticles in improving oral bioavailability, this does not negate the fact that Lee et al. established that polylactic acid or polylactide is known in the art to be used in biomedical applications due to its non-toxic, biodegradable and biocompatible properties.  Moreover, the examiner reminds applicant that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since Lee teaches the use of polylactic acids in various applications and given that Lee et al. teach that nanoparticles of PLA leads to higher drug dissolution rate, the examiner maintains that formulating the nanoparticles with PLA is obvious and is within the purview of the skilled artisan.  

With respect to Khunmanee et al., such reference was provided again to demonstrate that various drugs can be formulated in various forms in order to deliver a wide range of bioactive agents and that hyaluronic acid hydrogel can be used as a drug carrier.  
As for Wu, it was provided to demonstrate that PEG-carbohydrate lipid conjugates can be used for formulating drug compositions and are useful in increasing solubility and/or dispersivity and enhance stability.  Consequently, one skilled in the art would have found it obvious to formulate taurolidine as a PEG-carbohydrate lipid conjugate if the desire is to increase drug solubility.  

For the foregoing reasons, the rejections of record under 103 (a) remain proper and are maintained.   They are being made Non-Final and re-stated below for applicant’s convenience.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reidenberg et al. (ASM Microbe Conference, June 2017, Abstract, previously cited) in view of Farrington, M. (Clinical Pharmacology, 2102, 11th Edition, pg. 1, previously cited) and in view of Lee et al. (Adv. Drug. Deliv. Rev., 2016, Vol. 107, pgs. 176-191, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

C. Auris.

Reidenberg does not teach the taurolidine compound as a nanoparticle comprising an exterior coating that is polylactide or polylactate or administration of taurolidine to the blood via parenteral administration.  

Farrington et al. teach that parenteral therapy is typically preferred for therapy of serious infections because high therapeutic concentrations of a drug can be achieved (see paragraph 1).  Farrington also teaches that while many antibiotics (i.e. antimicrobial agent including taurolidine) are well absorbed orally, the long held assumption is that prolonged parenteral therapy is necessary for adequate therapy of serious infections (see paragraph 1).  Moreover, Farrington teaches that parenteral therapy is also given when oral therapy is not suitable and the infection responds to once-daily administration of a suitable anti-microbial agent (see paragraph 2). 

Lee et al. teach the use of polylactic acid (i.e. also polylactide) as being used for various biomedical applications due to its non-toxic, biodegradable, and biocompatible 
         	
Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compound taurolidine of Reidenberg as a nanoparticle and further coat it with polylactide or polylactate since Lee et al. teach that PLA-nanoparticles have been found to improve dissolution rate of the encapsulated drug.  Additionally, one skilled in the art would have found it obvious to administer such compound parenterally to the blood of a patient since Farrington teaches that said administration leads to reliable and increased therapeutic concentration of the drug.  Given the teachings of Reidenberg, Farrington, and Lee, one of ordinary skill would have been motivated to formulate taurolidine as PLA-nanoparticle with the reasonable expectation of providing a method that is not only effective in treating C. Auris but also effective in enhancing dissolution rate.  

		Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reidenberg et al. (ASM Microbe Conference, June 2017, Abstract) in view of Farrington, M. (Clinical Pharmacology, 2102, 11th Edition, pg. 1, previously cited) and in view of Lee et al. (Adv. Drug. Deliv. Rev., 2016, Vol. 107, pgs. 176-191, previously cited) as applied to claims 1-5 above, and further in view of Khunmanee et al. (Journal of Tissue Engineering, September 2017, Vol. 8, pgs. 1-16, previously cited).

The Reidenberg, Farrington, and Lee references are as discussed above and incorporated by reference herein.  However, Reidenberg and Lee do not specially teach adding hyaluronic-based hydrogel to the method of Reidenberg.

Khunmanee et al. teach that injectable hydrogels are known in the art to be used to deliver a wide range of bioactive agents such as drugs (see abstract).  Because of hyaluronic acid unique physicochemical and biological properties, hyaluronic acid hydrogel has been investigated and suggested for drug delivery applications and as drug carriers (see abstract see pg. 11, right col. last paragraph).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add hyarulonic acid hydrogel as a carrier since Khunmanee teaches that said compound can be used as an effective drug carrier.  Given the teachings of Reidenberg, Lee, and Khunmanee, one of ordinary skill would have been motivated to formulate taurolidine as PLA-nanoparticle and further add hyarulonic acid hydrogel as a carrier with the reasonable expectation of providing a method that is not only effective in treating C. Auris but also effective in delivering such drug to the appropriate site.  

Claims 24-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reidenberg et al. (ASM Microbe Conference, June 2017, Abstract, previously cited) in view of Farrington, M. (Clinical Pharmacology, 2102, 11th Edition, pg. 1, previously cited and in view of Lee et al. (Adv. Drug. Deliv. Rev., 2016, Vol. 107, pgs. 176-191, previously cited) as applied to claims 1-5 in view of Wu et al. (WO 2013/003306 A1, previously cited). 

The Reidenberg, Farrington, and Lee references are as discussed above and incorporated by reference herein.  However, Reidenberg, Farrington, and Lee do not teach that the taurolidine compound is bound to a PEG polymer such as oieoyltri/diethylenetetramine-polyethyleneglycol lactobionate.

Wu et al. teach various PEG-carbohydrate-lipid conjugates for formulating drug compositions having increased solubility or dispersivity and enhanced stability (see abstract and paragraph 0002).  Importantly, Wu et al. teach the use of various conjugates to achieve such properties including ODL12, ODL-15, ODTL12, ODTL-15, OTL-12, or OTL15 or mixtures of said PEGs (see paragraph 0032 or table 1). 

         	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compound taurolidine of Reidenberg to contain PEG-carbohydrate-lipid conjugates since Wu et al. teach that such PEGs are useful for enhanced drug stability and dispersivity.  Given the teachings of Reidenberg, Farrington, Lee, and Wu, one of ordinary skill would have been motivated to formulate taurolidine with a PEG-carbohydrate-lipid conjugate with the reasonable expectation of C. Auris but also effective in targeting specific therapeutic site.  

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
07/30/21